Citation Nr: 0108558	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  97-08 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for amnesia.

2.  Entitlement to service connection for a psychiatric 
disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which, inter alia, denied the benefits 
sought. 


REMAND

This appeal arises out of the veteran's claim for service 
connection for a bipolar disorder. 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A.   

In a written statement dated in August 2000, the veteran's 
representative indicated that he was receiving treatment for 
bipolar disorder for a period of ten years.  The veteran also 
reported adjustment difficulties in college shortly after 
separation and that he also experienced adjustment 
difficulties with employment at the post office.  Evidence 
substantiating these assertions is incomplete, and, 
consequently, the veteran's application for benefits is, 
likewise, incomplete.  The veteran is advised that evidence 
such as that referenced above demonstrating psychiatric 
conditions, adjustment disorders and/or any mental health 
treatment for the period between his discharge in 1976 and 
1994 would be helpful, relevant and necessary for a full and 
fair adjudication of his claims.  If the veteran is able to 
obtain such evidence, he should promptly provide same to the 
RO.  In the alternative, the VA will assist the veteran by 
directly contacting the source of such evidence after he 
provides information sufficient to identify and locate such 
evidence.

The Board observes that the RO made its decision in part on 
the basis of an opinion given by a VA psychiatrist, who, 
after reviewing the record, provided opinions on the 
diagnoses.  In an opinion dated September 12, 2000, the 
psychiatrist stated that there was no mention of depression 
in the service medical records.  However, this is not 
correct, as it was stated in the June 1976 psychiatric 
examination report that the veteran had reacted to a certain 
situation "with anxiety and depression".  

The veteran may be seen as having done well in service for 
about nine years until about 1976, when he began a downward 
turn.  Another review of the record and examination of the 
veteran would be helpful.  

The Board also observes that several pieces of correspondence 
contained in the claims file pertain to the veteran's mental 
health treatment at the Taylorville Correctional Center.  
Although the records from that facility are prominently 
referenced in statements of the case, see e.g. February 3, 
1997 and June 3, 1997, the particular records referenced 
could not be located in the claims file.  Accordingly, the 
case must be returned for additional development.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran provide a current release in a 
form acceptable to the Taylorville 
Correctional Center.  Upon receipt of 
same, the RO should contact the 
Taylorville Correctional Center facility 
and request that all available pertinent 
clinical documentation pertaining to the 
mental health treatment of the veteran 
from July 1995 to November 1995 be 
forwarded for incorporation into the 
record.

If the search for records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that the made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

2.  The veteran then is to be given an 
examination by a psychiatrist who has not 
examined him previously to determine the 
correct psychiatric diagnosis (es).  The 
physician must review the entire record 
prior to the examination.  A detailed 
post service history should be obtained.  
Any special psychological testing deemed 
necessary by the examiner is to be 
undertaken.  The examiner is to provide 
an opinion as to the correct psychiatric 
diagnosis (es) in service and currently.  
The rationale for the opinion is to be 
set forth fully.


3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

No action is required of the veteran until notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




